Exhibit 10.14
Amendment No. 3
to the
R. G. Barry Corporation Restoration Plan
(Effective as of March 31, 2004)
Whereas, R. G. Barry Corporation (“Sponsor”) adopted the R. G. Barry Corporation
Restoration Plan (“Plan”) effective January 1, 1994;
Whereas, the Sponsor amended the Plan effective September 1, 1995; January 1,
1997 and January 1, 2001;
Whereas, the Sponsor wants to amend the Plan again;
Whereas, Section 7.1 of the Plan provides that the Sponsor’s Board of Directors
may amend and terminate the Plan at any time with respect to all Participating
Employers;
Now, Therefore, in accordance with Section 7.1 of the Plan, the Plan is amended
as follows:
1. Section 1.1, Establishment and Amendment of the Plan, is amended to read, in
its entirety, as follows:
1.1 Establishment and Amendment of the Plan
Effective March 31, 2004 (“Freeze Date”), the Plan is frozen. On and after the
Freeze Date, (a) no Employee may become a Participant, (b) no Eligible Employee
may become an Eligible Participant and (c) no additional benefits will accrue.
Also, benefits accrued before the Freeze Date will be paid as otherwise provided
in the Plan as modified by this Amendment No. 3.
2. Section 3.1, Eligibility, is amended to read, in its entirety, as follows:
3.1 Eligibility
On and after the Freeze Date, no Employee of any Participating Employer may
become a Plan Participant.
3. Section 3.2, Participation, is amended to read, in its entirety, as follows:
3.2 Participation
On and after the Freeze Date, no Eligible Employee may become a Plan
Participant.
4. Section 4.1, Amount of Benefits, is amended to read, in its entirety, as
follows:

 



--------------------------------------------------------------------------------



 



4.1 Amount of Benefits
On and after the Freeze Date, no additional benefits will accrue under the Plan.
Any benefits accrued before the Freeze Date will be measured as provided in
Sections 4.1 (before this amendment) and 7.1 and will be paid as otherwise
provided in the Plan, as modified by this Amendment No. 3.
5. Section 7.1, Amendment and Termination, is amended to read, in its entirety,
as follows:
7.1 Amendment and Termination
The Board of Directors of the Sponsor may amend, modify, or terminate this Plan
at any time and in any manner. Such action by the Board of Directors of the
Sponsor shall be binding upon all other Participating Employers. In addition,
this Plan shall automatically terminate at the time of the termination of the
Retirement Plan; and any benefit payment obligation under this Plan shall be
measured with respect to the benefits which are payable from the Retirement Plan
irrespective of whether such benefits are actually paid or not paid for any
reason, including an insufficiency of assets to pay such benefits. Also, this
Plan shall automatically be frozen at the time the Retirement Plan is frozen,
and any benefit payment obligation under this Plan shall be measured with
respect to the benefits which are payable from the Retirement Plan irrespective
of whether such benefits are actually paid or not paid for any reason, including
an insufficiency of assets to pay such benefits at any time. In the event of a
termination or freezing of the Plan pursuant to this Section 7.1, no further
benefits shall accrue under this Plan, and amounts which are then payable shall
continue to be an obligation of the Participating Employer and shall be paid as
otherwise provided in this Plan; provided, however, that the Sponsor reserves
the right, in its sole discretion, to accelerate payments to the affected
Eligible Participants in the event of a complete or partial termination of the
Plan.
6. Section 8.1, Participation in the Plan, is amended to read, in its entirety,
as follows:
8.1 Participation in the Plan
No Affiliate may become a Participating Employer on or after the Freeze Date.
In Witness Whereof, R. G. Barry Corporation has caused this instrument to be
executed on this 20th day of February, 2004 by its duly authorized officers,
effective as provided above.

            R. G. Barry Corporation
      By:   /s/ Daniel D. Viren                      

2